DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 01/05/2021 in which claims 1-21 are pending.

Response to Amendment
Applicant’s Arguments/Remarks filed on 01/05/2021 with respect to amended claims 1 and 2 have been fully considered, but are not persuasive. Based on the amendments to the independent claims, a new ground of rejection is presented. Applicant’s Arguments/Remarks are addressed below. Based on the amendment to claims 3-4, 10-11, 13, 15 and 20, the Claim Objections previously set in the Non-Final Action mailed on 07/06/2020 are overcome. The claims 1-21 have not overcome the claim rejections as shown below.
Claims 1-21 are pending.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Worrall does not teach how large data files, such as high-definition video, can be handled by his system.
Examiner respectfully disagrees. Worrall recites in paragraph [0027] “In one embodiment, the beacon module transmits the Bluetooth LE advertisement to the user device. Sometime prior to receiving the advertisement, the user may have installed a beacon application onto the user device which enables the user device to decode the advertisement. The application then parses the data contained within the advertisement to identify a customized beacon. Based on the information contained in the beacon, the application may provide an audio and/or visual presentation to the user. For example, the beacon may inform the user device that it is within close proximity to a particular geographic location (e.g., a point of interest). In response, the beacon application may present a visual presentation about the geographic location using a display screen within the user device”, and in paragraph [0057] “For example, individual room in the hotel may have a separate beacon modules that broadcast a Bluetooth LE advertisement that include payload 300B. Once the user device moves inside the room and receives the advertisements, based on the information in payload 300B, the beacon application can identify its location and provide audio or visual presentation that corresponds to that location. For example, the beacon application may cause the display of the user device to play a video explaining the features of the room”. These indicate that Worrall discloses playing audio/video on the user device via it’s display and speaker. Therefore, Worrall system handles large data files, i.e. video/audio files. One of ordinary skill in the art would understand that a video/audio file played on a user device, such as a smartphone or tablet, is a “large data file” greater than 100 kilobytes, since 100 kilobytes is such a small size for a video/audio file. Support for this rationale was find in prior art Berger et al. (US 2018/0241981), which discloses that videos, audios, commercials are played back at the mobile device, where the videos/commercials are 4.5 MBs, while also providing other sizes for the videos/commercials, such as 119 MB, 563 MB, 201 MB, and 2 MB.

Regarding amended independent claim 1, Applicant further argues that Worrall lacks the applicant’s concept of a “beacon field”.
Examiner respectfully disagrees. Applicant shows that a beacon field is an area or region that includes a plurality of wireless beacons that are identified by wireless beacons identifiers (Figs. 2-3, [0024]-[0026] of Applicant’s printed publication). Worrall discloses that there are multiple beacon modules at different locations within the particular store, theme park, attraction, floor or building, where each beacon has ID information which is used to identify the beacons (Worrall, Fig. 1, Fig. 2, [0027] ln 6-19, Fig. 3, [0048], [0055]-[0058], Figs. 4A-B, [0059]-[0062], [0071] ln 5-7, Fig. 6, Fig. 10, Fig. 12, [0085]). Thus, Worrall’s predetermined region, such as theme park, attraction, floor or building, including multiple beacon modules with ID information is equivalent to the claimed “beacon field”. Worrall further indicates that the beacon modules are linked to video/audio files to be presented to the user via the user device based on the corresponding beacon received (Worrall, Fig. 1, [0027], [0040], [0057], [0062], Fig. 10, [0082], Fig. 12, [0087], [0089]). However, Worrall does not explicitly disclose that the wireless beacons are linked to the data records in a record server.
The prior art of Suzuki discloses that the specific area 1 comprises beacon terminals 10, where the beacon terminals 10 are identified by beacon IDs and linked to corresponding area contents (Suzuki, Fig. 1, [0031], Fig. 4, [0049]-[0051], [0060], [0068], [0072], Fig. 7, [0076], Fig. 8, [0084]-[0085]). The beacons are linked with the corresponding area contents in the contents distribution server 3 with contents storing unit 302, in order to provide the user with contents that correspond to the identified beacon ID (Suzuki, abstract, [0005]-[0007]). The area contents include data, such as audio, video, etc., used to present a way to various places to a user who owns the mobile terminal, or provide information related to the area where the user is located, similarly as Worrall discussed above. Suzuki discloses in paragraph [0045] that the area contents include audio signals, which provides a similar feature as Worrall regarding the type of content provided to the user via the mobile terminal, where the content can be video, audio, etc.

Regarding amended independent claim 1, Applicant further argues that Worrall does not teach “wherein said device memory comprises a memory cache comprising a first plurality of data records linked to said wireless beacons identifiers”, because of lack of underlying support, where the nowhere does the term “cache” appear at all for data files of any size, let alone large data files.
	Examiner respectfully disagrees. Worrall discloses that the beacon application, which is stored in memory 115 of the user device, uses the information obtained from the beacon (Worrall, Fig. 1, [0040], [0057], [0062], Fig. 10, [0082], Fig. 12, [0087], [0089]). In other words, the beacon application stored in the memory 115 acts as the claimed “cache” comprising a predefined correspondence between the information in the beacons and the audiovisual experience to be presented to the user device display and user. As discussed above, the video/audio files presented to the user via the user device are large data files.

Regarding amended independent claim 1, Applicant further argues that Suzuki is not distributing any large data records. 
	Examiner respectfully disagrees. Suzuki discloses in paragraph [0045] that the area contents transmitted by the contents distribution server include audio signals, which provides a similar feature as Worrall regarding the type of content provided to the user via the mobile terminal, where the content can be video, audio, etc. The area contents include data, such as audio, video, etc., used to present a way to various places to a user who owns the mobile terminal, or provide information related to the area where the user is located (Suzuki, abstract, [0005]-[0007]), similarly as Worrall discussed above.

Regarding amended independent claim 1, Applicant further argues that Suzuki’s “content server” does not satisfy the limitations of the applicant’s “record server”, because the contents in Suzuki’s “content server” are not applicant’s large data records.
Examiner respectfully disagrees. As discussed above, Suzuki discloses in paragraph [0045] that the area contents transmitted by the contents distribution server include audio signals, which provides a similar feature as Worrall regarding the type of content provided to the user via the mobile terminal, where the content can be video, audio, etc. The area contents (Suzuki, abstract, [0005]-[0007]), similarly as Worrall discussed above.

Regarding amended dependent claim 2, Applicant further argues that Suzuki’s is not teaching large data records at all, where the large data records themselves are not stored in cache in advance for use.
Examiner respectfully disagrees. As discussed above, Suzuki discloses in paragraph [0045] that the area contents transmitted by the contents distribution server include audio signals, which provides a similar feature as Worrall regarding the type of content provided to the user via the mobile terminal, where the content can be video, audio, etc. The area contents include data, such as audio, video, etc., used to present a way to various places to a user who owns the mobile terminal, or provide information related to the area where the user is located (Suzuki, abstract, [0005]-[0007]), similarly as Worrall discussed above. Suzuki further discloses that the area contents are acquired by the mobile device from previously received and cached area contents, where the area contents are previously received from the area contents distributer of the contents distribution server (Suzuki, Fig. 8, [0087]-[0089], [0120]). Therefore, Suzuki discloses that the area contents are stored in the cache in advance of use, in order to improve the responsiveness in receiving contents at the mobile terminal while allowing operation in a network with reduced communications.
Thus, based on the new grounds of rejection and the prior arts of Worrall, Suzuki and Berger, the amended independent claim 1 is rendered unpatentable. Independent claims 12 and 16 recite similar distinguishing features as claim 1, therefore are rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-11, 16-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Worrall et al. (US 2016/0142856), hereinafter “Worrall” in view of Suzuki (US 2017/0127236), and further in view of Berger et al. (US 2018/0241981), hereinafter “Berger”.

As to claim 1, Worrall teaches a method of delivering data to a graphical user interface (GUI) of a handheld computerized device (Worrall, Fig. 1, Figs. 4A-B, Fig. 6, Fig. 10, Fig. 12, [0085] ln 1-5, a method for triggering an audio and visual presentation on a user device comprising a display with user input interface), said method comprising: 
transmitting, using a plurality of wireless beacons, each disposed at a beacon location within a beacon field, each wireless beacon comprising a beacon short-range wireless transmitter, a wireless beacon identifier to beacon areas local to each said beacon location (Worrall, Fig. 1, [0043], Fig. 3, [0048], [0055]-[0058], Figs. 4A-B, [0059]-[0062], Fig. 6, Fig. 10, Fig. 12, [0085], a beacon module transmits a Bluetooth LE advertisement in a predetermined region, where there are multiple beacon modules at different locations within a particular store, theme park, attraction, floor or building. The beacon modules include a beacon TX/RX 155 and antenna 160 for transmitting their corresponding beacons within their range (i.e. 12 feet region) ([0043], [0063]). The Bluetooth LE advertisement includes multiple beacons, each one having ID information and unique data carried in the respective payloads of the beacons which are used to identify the beacons (Fig. 2, [0027] ln 6-19, [0071] ln 5-7)); 
receiving, using said device, said wireless beacon identifiers when said device has a device location that is within said beacon areas (Worrall, [0027] ln 6-19, Fig. 1, [0043], Fig. 3, [0048], [0055]-[0058], Figs. 4A-B, [0059]-[0062], Fig. 6, [0074], Fig. 10, [0082], Fig. 12, [0085]-[0086], the user device receives the different beacons as the user device moves to different regions with corresponding beacon modules, where each beacon includes the ID information and unique data carried in the respective payloads of the beacons which are used to identify the beacons); 
wherein said device comprises a device processor, device memory; at least one device transceiver; and a GUI (Worrall, Fig. 1, [0039]-[0042], the user device includes a processor, 110, memory 115, Beacon TX/RX 130, antenna 135 and display 125); 
wherein said device memory comprises a memory cache comprising a first plurality of data records linked to said wireless beacon identifiers (Worrall, Fig. 1, [0040], [0057], [0062], Fig. 10, [0082], Fig. 12, [0087], [0089], the beacon application uses the information obtained from the beacon received from the beacon module to provide the user device display and user with a predefined audio or visual experience. The beacon application has a predefined correspondence between the information in the beacons and the audio and visual experience to be presented to the user device display and user); 
said data records being large data records (Worrall, Fig. 1, [0040], [0057], [0062], Fig. 10, [0082], Fig. 12, [0087], [0089], the memory 115 includes the beacon application which comprises the audio and visual experience to be presented via the user device display to the user. The visual presentation comprises a video played on the user device’s display); 
(Worrall, Fig. 1, Fig. 2, [0027] ln 6-19, [0043], Fig. 3, [0048], [0055]-[0058], Figs. 4A-B, [0059]-[0062], [0071] ln 5-7, Fig. 6, Fig. 10, Fig. 12, [0085], the beacon module transmits the Bluetooth LE advertisement in the predetermined region, where there are multiple beacon modules at different locations within the particular store, theme park, attraction, floor or building. The Bluetooth LE advertisement includes multiple beacons, each one having ID information and unique data carried in the respective payloads of the beacons which are used to identify the beacons); 
retrieving, using said device processor and received wireless beacon identifiers, those large data records linked to said received wireless beacon identifiers, and displaying at least some data from retrieved large data records on said GUI (Worrall, Fig. 1, [0040], [0057], [0062], Fig. 10, [0082], Fig. 12, [0087], [0089], the beacon application uses the information obtained from the beacon received from the beacon module to provide the user device display and user with a predefined audio or visual experience. The beacon application has a predefined correspondence between the information in the beacons and the audio and visual experience to be presented to the user device display and user. The user device display presents the audio and visual experience to the user, and receives inputs from the user. The visual presentation comprises a video played on the user device’s display).

Worrall teaches the claimed limitations as stated above. Worrall does not explicitly teach the following underlined features: regarding claim 1, said data records being large data records with file sizes greater than 100 kilobytes;
wherein said beacon field comprises at least one plurality of wireless beacons that are both identified by said wireless beacon identifiers and linked to said large data records in a record server;
overcomes any of slow response times and limited bandwidth by receiving, from said record server, at least some of said large data records into said memory cache in advance of use.

However, Suzuki teaches wherein said beacon field comprises at least one plurality of wireless beacons that are both identified by said wireless beacon identifiers and linked to said large data records in a record server (Suzuki, Fig. 1, [0031], Fig. 4, [0049]-[0051], [0060], [0068], [0072], Fig. 7, [0076], Fig. 8, [0084]-[0085], the specific area 1 comprises beacon terminals 10, where the beacon terminals 10 are identified by beacon IDs and linked to corresponding area contents. [0045], the area contents include audio signals. Additionally, [0006] the area contents include data use to present a way to various places to a user who owns the mobile terminal, such as audio, video, etc. The beacons are linked with the corresponding area contents in the contents distribution server 3 with contents storing unit 302, in order to provide the user with contents that correspond to the identified beacon ID);
wherein said method overcomes any of slow response times and limited bandwidth by receiving, from said record server, at least some of said large data records into said memory cache in advance of use (Suzuki, Fig. 8, [0087]-[0089], [0120], the operation in Fig. 8 improves the responsiveness in receiving contents at the mobile terminal while allowing operation in a network with reduced communications. Fig. 8 shows that the area contents are acquired by the mobile device from previously received and cached area contents, where the area contents are previously received from the area contents distributer of the contents distribution server. [0045], the area contents include audio signals. Additionally, [0006] the area contents include data use to present a way to various places to a user who owns the mobile terminal, such as audio, video, etc.).

(Suzuki, [0089]).

Worrall and Suzuki teach the claimed limitations as stated above. Worrall and Suzuki do not explicitly teach the following underlined features: regarding claim 1, said data records being large data records with file sizes greater than 100 kilobytes.

However, Berger teaches said data records being large data records with file sizes greater than 100 kilobytes (Berger, abstract, [0006], Figs. 1, 3-4, [0107]-[0108], Fig. 8, [0119]-[0120], videos, audios, commercials are played back at the mobile device based on the location of the mobile device, where the videos/commercials are at least 15 second long and encoded at 0.3 MB/s, which indicate a size of 4.5 MB. Other sizes are disclosed, including 119 MB, 563 MB, 201 MB, and 2 MB. The videos/commercials are downloaded in advance of use at the mobile device with offline cache and non-volatile storage).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Worrall and Suzuki to have the features, as taught by Berger, in order to provide a play out video when the user has limited or no Internet connectivity in its current location, provide to a user a high quality video even if the user only has access to a low-quality network connection, and allow advertisers to target individual users and provide different commercials (Berger, [0029]-[0030], [0117]).


said record server memory comprising a second plurality of large data records linked to said wireless beacon identifiers; 
said second plurality of large data records linked to said wireless beacon identifiers and said wireless beacon identifiers are further linked according to their beacon field; 
matching, using said record server processor, said information pertaining to said device location with said beacon field, and using matches to control transmitting, using said record server processor, of any matching large data records and linked wireless beacon identifiers to said device; and 
storing, using said device processor, at least some large data records and linked wireless beacon identifiers in said memory cache.

As to claim 2, Suzuki teaches further transmitting, using said device, information pertaining to its device location to said record server (Suzuki, Fig. 1, Fig. 8, [0080]-[0081], [0084], the area contents acquisition controller 203 in the mobile device 2 sends a request to the area contents distributer 304 in the contents distribution server 3, where the request includes an area ID where the mobile device has entered), said record server comprising a record server processor and record server memory (Suzuki, Fig. 1, Fig. 4, [0049]-[0051], Fig. 7, [0074]-[0077], the contents distribution server includes a CPU, ROM, RAM, HDD, storage unit, etc.); 
said record server memory comprising a second plurality of large data records linked to said wireless beacon identifiers (Suzuki, Fig. 1, Fig. 4, [0049]-[0051], [0068], [0072], Fig. 8, [0084], the contents storing unit stores the area contents and beacon data. As shown in tables 3 and 4, the area contents and beacon data include a link between area map URL and beacon IDs. [0045], the area contents include audio signals. Additionally, [0006] the area contents include data use to present a way to various places to a user who owns the mobile terminal, such as audio, video, etc.); 
said second plurality of large data records linked to said wireless beacon identifiers and said wireless beacon identifiers are further linked according to their beacon field (Suzuki, Fig. 1, Fig. 4, [0049]-[0051], [0068], Table 3, [0069], [0072], Fig. 8, [0084], Table 4, as shown in Tables 3 and 4, the area map URL and beacon IDs are linked to an area ID. [0045], the area contents include audio signals. Additionally, [0006] the area contents include data use to present a way to various places to a user who owns the mobile terminal, such as audio, video, etc.); 
matching, using said record server processor, said information pertaining to said device location with said beacon field, and using matches to control transmitting, using said record server processor, of any matching large data records and linked wireless beacon identifiers to said device (Suzuki, Fig. 1, Fig. 4, Fig. 7, Fig. 8, [0084], the area contents distributer of the contents distribution server, with CPU, receives the request from the mobile terminal and sends back to the mobile terminal area contents corresponding to the received area ID where the mobile terminal has entered. [0045], the area contents include audio signals. Additionally, [0006] the area contents include data use to present a way to various places to a user who owns the mobile terminal, such as audio, video, etc.); and 
storing, using said device processor, at least some large data records and linked wireless beacon identifiers in said memory cache (Suzuki, Fig. 1, Fig. 6, Fig. 8, [0084]-[0085], Table 3, the area contents acquisition controller 203 acquires the area contents transferred by the area contents distributor and stores the area contents in the area contents storing unit. [0045], the area contents include audio signals. Additionally, [0006] the area contents include data use to present a way to various places to a user who owns the mobile terminal, such as audio, video, etc.).

(Suzuki, [0089]).

As to claim 5, Worrall teaches wherein said plurality of wireless beacons further comprises at least one device location identifier wireless beacon configured to transmit its device location wireless beacon identifier (Worrall, [0027] ln 6-19, Fig. 1, [0043], Fig. 3, [0048], [0055]-[0058], Figs. 4A-B, [0059]-[0062], Fig. 6, [0074], Fig. 10, [0082], Fig. 12, [0085]-[0086], the beacon modules transmits the beacons, where each beacon includes the ID information and unique data carried in the respective payloads of the beacons which are used to identify the beacons. The beacons include information indicating its location, such as Park ID, Land ID, Attraction ID, Hotel ID, Building, Floor and room); 
further receiving, using said device, said at least one device location wireless beacon identifier (Worrall, [0027] ln 6-19, Fig. 1, [0043], Fig. 3, [0048], [0055]-[0058], Figs. 4A-B, [0059]-[0062], Fig. 6, [0074], Fig. 10, [0082], Fig. 12, [0085]-[0086], the user device receives the different beacons as the user device moves to different regions with corresponding beacon modules, where each beacon includes the ID information and unique data carried in the respective payloads of the beacons which are used to identify the beacons. The beacons include information indicating its location, such as Park ID, Land ID, Attraction ID, Hotel ID, Building, Floor and room).

Worrall teaches the claimed limitations as stated above. Worrall does not explicitly teach the following features: regarding claim 5, said record server memory stores an association 
and transmitting at least portions of said at least one device location wireless beacon identifier to said record server as information pertaining to said device location.

However, Suzuki teaches said record server memory stores an association between said device location wireless beacon identifier and at least some other wireless beacons (Suzuki, Fig. 1, Fig. 4, [0049]-[0051], [0068], [0072], Fig. 8, [0084], the contents storing unit stores the area contents and beacon data. As shown in tables 3 and 4, the area contents and beacon data include corresponding beacon IDs, Area IDs, location information, etc. for different beacons); 
and transmitting at least portions of said at least one device location wireless beacon identifier to said record server as information pertaining to said device location (Suzuki, Fig. 1, Fig. 8, [0080]-[0081], [0084], the area contents acquisition controller 203 in the mobile device 2 sends a request to the area contents distributer 304 in the contents distribution server 3, where the request includes the area ID where the mobile device has entered).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Worrall and Berger to have the features, as taught by Suzuki, in order to improve responsiveness in receiving contents at the mobile terminal, while allowing operation even when network communication is shut down or reducing loads on a network of the system (Suzuki, [0089]).

Worrall teaches the claimed limitations as stated above. Worrall does not explicitly teach the following features: regarding claim 6, wherein said large data records linked to said wireless beacon identifiers are further associated with a time stamp according to time of their acquisition; 

a) those large data records linked to wireless beacon identifiers that are no longer detected by said device after a pre-determined time threshold; 
b) those large data records linked to wireless beacon identifiers that are also associated with a location that is differs from said device location by a pre-determined amount.

As to claim 6, Suzuki teaches wherein said large data records linked to said wireless beacon identifiers are further associated with a time stamp according to time of their acquisition (Suzuki, Fig. 1, Fig. 4, [0049]-[0051], [0068], [0072], Fig. 8, [0084], [0093]-[0095], the contents storing unit stores the area contents and beacon data. As shown in tables 5 and 6, the area contents and beacon data include a link between area map URL and beacon IDs, associated with an update date/time. The update date/time indicate the time that the area content has been stored. [0045], the area contents include audio signals. Additionally, [0006] the area contents include data use to present a way to various places to a user who owns the mobile terminal, such as audio, video, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Worrall and Berger to have the features, as taught by Suzuki, in order to improve responsiveness in receiving contents at the mobile terminal, while allowing operation even when network communication is shut down or reducing loads on a network of the system (Suzuki, [0089]).

Worrall and Suzuki teach the claimed limitations as stated above. Worrall and Suzuki do not explicitly teach the following features: regarding claim 6, further deleting, using said device 
a) those large data records linked to wireless beacon identifiers that are no longer detected by said device after a pre-determined time threshold; 
b) those large data records linked to wireless beacon identifiers that are also associated with a location that is differs from said device location by a pre-determined amount.

However, Berger teaches further deleting, using said device processor, at least those large data records linked to wireless beacon identifiers according to any of 
a) those large data records linked to wireless beacon identifiers that are no longer detected by said device after a pre-determined time threshold; 
b) those large data records linked to wireless beacon identifiers that are also associated with a location that is differs from said device location by a pre-determined amount (Berger, Fig. 17, [0119]-[0125], the cached commercials are evaluated, where the app checks whether the location of the mobile device is outside of the “use-nearby” window, and if so, the commercial is marked as “OutofGeo” and replaced for new commercial).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Worrall and Suzuki to have the features, as taught by Berger, in order to provide the user with most current and relevant commercials based on the location of the mobile device (Berger, [0125]).

As to claim 9, Worrall teaches wherein said device further comprises at least one accelerometer and at least one haptic transducer (Worrall, Fig. 10, [0082]-[0083], the user device includes the display with user input interface to make a selection); 
(Worrall, Fig. 1, Fig. 10, [0082]-[0083], the user device with processor and display with user input interface produces an output for the user selection, based on receiving the beacon from the beacon module and displaying to the user a question corresponding to the location information in the beacon); and/or 
further determining, using said device processor and said at least one accelerometer, what type of motion data associated with user movement of said device has occurred.

As to claim 10, Worrall teaches further using said device processor, and user input received from said GUI (Worrall, Fig. 10, [0082]-[0083], the user device includes the display with user input interface to make a selection), to further perform any of: 
a) store at least some data from said retrieved large data records in a separate non-cache portion of said device memory; 
b) hold and continue to display said at least some data from retrieved large data records on said GUI until further user input; 
c) transmit at least some data from said retrieved large data records to an outside device (Worrall, Figs 2-3, Fig. 10, [0082]-[0083], based on the user selection, a subsequent beacon is transmitted with the user selection to the beacon module 1050 and the computing device 1010. The beacon transmitted includes different information, such as user selection, user ID, and other information shown in Figs. 2-3. The user selection is data retrieved from the beacon application to be shown to the user via the display with user input interface); 
d) transmit at least some data from said retrieved large data records, and at least some user input received from said GUI, to an internet server comprising an internet server database, and using said internet server to store at least some of said user input, and at least some data (Worrall, Figs 2-3, Fig. 10, [0082]-[0083], based on the user selection, a subsequent beacon is transmitted with the user selection to the beacon module 1050 and the computing device 1010. The beacon transmitted includes different information, such as user selection, user ID, and other information shown in Figs. 2-3. The user selection is data retrieved from the beacon application to be shown to the user via the display with user input interface. The computing device 1010 includes a customer experience application 1015 that receives and stores the information received in the beacon from the user device).

As to claim 11, Worrall teaches wherein said beacon short-range wireless transmitter comprises any of a Radio Frequency Identification (RFID) transmitter, a Bluetooth wireless transmitter, or a transmitter portion of a Bluetooth wireless transceiver (Worrall, Fig. 1, [0043], Fig. 3, [0048], [0055]-[0058], Figs. 4A-B, [0059]-[0062], Fig. 6, Fig. 10, Fig. 12, [0085], the beacon module transmits the Bluetooth LE advertisement in the predetermined region, where there are multiple beacon modules at different locations within the particular store, theme park, attraction, floor or building. The beacon modules include the beacon TX/RX 155 and antenna 160 for transmitting their corresponding beacons within their range (i.e. 12 feet region) ([0043], [0063]). The Bluetooth LE advertisement includes multiple beacons, each one having ID information and unique data carried in the respective payloads of the beacons which are used to identify the beacons (Fig. 2, [0027] ln 6-19, [0071] ln 5-7)).

As to claim 16, Worrall teaches a system for delivering data to a graphical user interface (GUI) of a handheld computerized device (Worrall, Fig. 1, Figs. 4A-B, Fig. 6, Fig. 10, Fig. 12, [0085] ln 1-5, a communication system performing a method for triggering an audio and visual presentation on a user device comprising a display with user input interface), said system comprising: 
(Worrall, Fig. 1, [0043], Fig. 3, [0048], [0055]-[0058], Figs. 4A-B, [0059]-[0062], Fig. 6, Fig. 10, Fig. 12, [0085], a beacon module transmits a Bluetooth LE advertisement in a predetermined region, where there are multiple beacon modules at different locations within a particular store, theme park, attraction, floor or building. The beacon modules include a beacon TX/RX 155 and antenna 160 for transmitting their corresponding beacons within their range (i.e. 12 feet region) ([0043], [0063]). The Bluetooth LE advertisement includes multiple beacons, each one having ID information and unique data carried in the respective payloads of the beacons which are used to identify the beacons (Fig. 2, [0027] ln 6-19, [0071] ln 5-7)); 
a handheld computerized device a device processor, device memory; at least one device transceiver; and a GUI (Worrall, Fig. 1, [0039]-[0042], the user device includes a processor, 110, memory 115, Beacon TX/RX 130, antenna 135 and display 125); 
wherein said device memory further comprises a memory cache comprising a first plurality of large data records linked to said wireless beacon identifiers (Worrall, Fig. 1, [0040], [0057], [0062], Fig. 10, [0082], Fig. 12, [0087], [0089], the beacon application uses the information obtained from the beacon received from the beacon module to provide the user device display and user with a predefined audio or visual experience. The beacon application has a predefined correspondence between the information in the beacons and the audio and visual experience to be presented to the user device display and user); 
said data records being large data records (Worrall, Fig. 1, [0040], [0057], [0062], Fig. 10, [0082], Fig. 12, [0087], [0089], the memory 115 includes the beacon application which comprises the audio and visual experience to be presented via the user device display to the user. The visual presentation comprises a video played on the user device’s display); 
(Worrall, Fig. 1, Fig. 2, [0027] ln 6-19, [0043], Fig. 3, [0048], [0055]-[0058], Figs. 4A-B, [0059]-[0062], [0071] ln 5-7, Fig. 6, Fig. 10, Fig. 12, [0085], the beacon module transmits the Bluetooth LE advertisement in the predetermined region, where there are multiple beacon modules at different locations within the particular store, theme park, attraction, floor or building. The Bluetooth LE advertisement includes multiple beacons, each one having ID information and unique data carried in the respective payloads of the beacons which are used to identify the beacons); 
said device configured to use said at least one device transceiver and said device processor to receive said wireless beacon identifiers when said device has a device location that is within said beacon areas (Worrall, [0027] ln 6-19, Fig. 1, [0043], Fig. 3, [0048], [0055]-[0058], Figs. 4A-B, [0059]-[0062], Fig. 6, [0074], Fig. 10, [0082], Fig. 12, [0085]-[0086], the user device receives the different beacons as the user device moves to different regions with corresponding beacon modules, where each beacon includes the ID information and unique data carried in the respective payloads of the beacons which are used to identify the beacons); 
said device further configured to retrieve, using said device processor and received wireless beacon identifiers, those large data records linked to said received wireless beacon identifiers, and displaying at least some data from retrieved large data records on said GUI (Worrall, Fig. 1, [0040], [0057], [0062], Fig. 10, [0082], Fig. 12, [0087], [0089], the beacon application uses the information obtained from the beacon received from the beacon module to provide the user device display and user with a predefined audio or visual experience. The beacon application has a predefined correspondence between the information in the beacons and the audio and visual experience to be presented to the user device display and user. The user device display presents the audio and visual experience to the user, and receives inputs from the user. The visual presentation comprises a video played on the user device’s display).

underlined features: regarding claim 16, said data records being large data records with file sizes greater than 100 kilobytes;
wherein said beacon field comprises at least one plurality of wireless beacons that are both identified by said wireless beacon identifiers and linked to said large data records in a record server;
wherein said system is configured to overcome any of slow response times and limited bandwidth by receiving, from said record server, at least some of said large data records into said memory cache in advance of use.

However, Suzuki teaches wherein said beacon field comprises at least one plurality of wireless beacons that are both identified by said wireless beacon identifiers and linked to said large data records in a record server (Suzuki, Fig. 1, [0031], Fig. 4, [0049]-[0051], [0060], [0068], [0072], Fig. 7, [0076], Fig. 8, [0084]-[0085], the specific area 1 comprises beacon terminals 10, where the beacon terminals 10 are identified by beacon IDs and linked to corresponding area contents. [0045], the area contents include audio signals. Additionally, [0006] the area contents include data use to present a way to various places to a user who owns the mobile terminal, such as audio, video, etc. The beacons are linked with the corresponding area contents in the contents distribution server 3 with contents storing unit 302, in order to provide the user with contents that correspond to the identified beacon ID);
wherein said system is configured to overcome any of slow response times and limited bandwidth by receiving, from said record server, at least some of said large data records into said memory cache in advance of use (Suzuki, Fig. 8, [0087]-[0089], [0120], the operation in Fig. 8 improves the responsiveness in receiving contents at the mobile terminal while allowing operation in a network with reduced communications. Fig. 8 shows that the area contents are acquired by the mobile device from previously received and cached area contents, where the area contents are previously received from the area contents distributer of the contents distribution server. [0045], the area contents include audio signals. Additionally, [0006] the area contents include data use to present a way to various places to a user who owns the mobile terminal, such as audio, video, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Worrall to have the features, as taught by Suzuki, in order to improve responsiveness in receiving contents at the mobile terminal, while allowing operation even when network communication is shut down or reducing loads on a network of the system (Suzuki, [0089]).

Worrall and Suzuki teach the claimed limitations as stated above. Worrall and Suzuki do not explicitly teach the following underlined features: regarding claim 16, said data records being large data records with file sizes greater than 100 kilobytes.

However, Berger teaches said data records being large data records with file sizes greater than 100 kilobytes (Berger, abstract, [0006], Figs. 1, 3-4, [0107]-[0108], Fig. 8, [0119]-[0120], videos, audios, commercials are played back at the mobile device based on the location of the mobile device, where the videos/commercials are at least 15 second long and encoded at 0.3 MB/s, which indicate a size of 4.5 MB. Other sizes are disclosed, including 119 MB, 563 MB, 201 MB, and 2 MB. The videos/commercials are downloaded in advance of use at the mobile device with offline cache and non-volatile storage).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Worrall and Suzuki to have the features, as taught by Berger, in order to provide a play out video when the user has limited or no Internet (Berger, [0029]-[0030], [0117]).

Worrall teaches the claimed limitations as stated above. Worrall does not explicitly teach the following features: regarding claim 17, wherein said device is further configured to transmit information pertaining to its device location to a record server, said record server comprising a record server processor and record server memory; 
said record server memory comprising a second plurality of large data records linked to said wireless beacon identifiers; 
said second plurality of large data records linked to said wireless beacon identifiers and said wireless beacon identifiers are further linked according to their beacon field; 
record server processor configured to match said information pertaining to said device location with said beacon field, and using matches to control transmitting of any matching large data records and linked wireless beacon identifiers to said device; and 
said device processor configured to store at least some large data records and linked wireless beacon identifiers in said memory cache.

As to claim 17, Suzuki teaches wherein said device is further configured to transmit information pertaining to its device location to a record server (Suzuki, Fig. 1, Fig. 8, [0080]-[0081], [0084], the area contents acquisition controller 203 in the mobile device 2 sends a request to the area contents distributer 304 in the contents distribution server 3, where the request includes an area ID where the mobile device has entered), said record server comprising a record server processor and record server memory (Suzuki, Fig. 1, Fig. 4, [0049]-[0051], Fig. 7, [0074]-[0077], the contents distribution server includes a CPU, ROM, RAM, HDD, storage unit, etc.); 
(Suzuki, Fig. 1, Fig. 4, [0049]-[0051], [0068], [0072], Fig. 8, [0084], the contents storing unit stores the area contents and beacon data. As shown in tables 3 and 4, the area contents and beacon data include a link between area map URL and beacon IDs. [0045], the area contents include audio signals. Additionally, [0006] the area contents include data use to present a way to various places to a user who owns the mobile terminal, such as audio, video, etc.); 
said second plurality of large data records linked to said wireless beacon identifiers and said wireless beacon identifiers are further linked according to their beacon field (Suzuki, Fig. 1, Fig. 4, [0049]-[0051], [0068], Table 3, [0069], [0072], Fig. 8, [0084], Table 4, as shown in Tables 3 and 4, the area map URL and beacon IDs are linked to an area ID. [0045], the area contents include audio signals. Additionally, [0006] the area contents include data use to present a way to various places to a user who owns the mobile terminal, such as audio, video, etc.); 
record server processor configured to match said information pertaining to said device location with said beacon field, and using matches to control transmitting of any matching large data records and linked wireless beacon identifiers to said device (Suzuki, Fig. 1, Fig. 4, Fig. 7, Fig. 8, [0084], the area contents distributer of the contents distribution server, with CPU, receives the request from the mobile terminal and sends back to the mobile terminal area contents corresponding to the received area ID where the mobile terminal has entered. [0045], the area contents include audio signals. Additionally, [0006] the area contents include data use to present a way to various places to a user who owns the mobile terminal, such as audio, video, etc.); and 
said device processor configured to store at least some large data records and linked wireless beacon identifiers in said memory cache (Suzuki, Fig. 1, Fig. 6, Fig. 8, [0084]-[0085], Table 3, the area contents acquisition controller 203 acquires the area contents transferred by the area contents distributor and stores the area contents in the area contents storing unit. [0045], the area contents include audio signals. Additionally, [0006] the area contents include data use to present a way to various places to a user who owns the mobile terminal, such as audio, video, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Worrall and Berger to have the features, as taught by Suzuki, in order to improve responsiveness in receiving contents at the mobile terminal, while allowing operation even when network communication is shut down or reducing loads on a network of the system (Suzuki, [0089]).

As to claim 20, Worrall teaches wherein said beacon short-range wireless transmitter comprises any of a Radio Frequency Identification (RFID) transmitter, a Bluetooth wireless transmitter, or a transmitter portion of a Bluetooth wireless transceiver (Worrall, Fig. 1, [0043], Fig. 3, [0048], [0055]-[0058], Figs. 4A-B, [0059]-[0062], Fig. 6, Fig. 10, Fig. 12, [0085], the beacon module transmits the Bluetooth LE advertisement in the predetermined region, where there are multiple beacon modules at different locations within the particular store, theme park, attraction, floor or building. The beacon modules include the beacon TX/RX 155 and antenna 160 for transmitting their corresponding beacons within their range (i.e. 12 feet region) ([0043], [0063]). The Bluetooth LE advertisement includes multiple beacons, each one having ID information and unique data carried in the respective payloads of the beacons which are used to identify the beacons (Fig. 2, [0027] ln 6-19, [0071] ln 5-7)).

Worrall and Suzuki teach the claimed limitations as stated above. Worrall and Suzuki do not explicitly teach the following features: regarding claim 21, wherein at least some of said large data records comprise video files with a file size in excess of one megabyte.

As to claim 21, Berger teaches wherein at least some of said large data records comprise video files with a file size in excess of one megabyte (Berger, abstract, [0006], Figs. 1, 3-4, [0107]-[0108], Fig. 8, [0119]-[0120], videos, audios, commercials are played back at the mobile device based on the location of the mobile device, where the videos/commercials are at least 15 second long and encoded at 0.3 MB/s, which indicate a size of 4.5 MB. Other sizes are disclosed, including 119 MB, 563 MB, 201 MB, and 2 MB. The videos/commercials are downloaded in advance of use at the mobile device with offline cache and non-volatile storage).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Worrall and Suzuki to have the features, as taught by Berger, in order to provide a play out video when the user has limited or no Internet connectivity in its current location, provide to a user a high quality video even if the user only has access to a low-quality network connection, and allow advertisers to target individual users and provide different commercials (Berger, [0029]-[0030], [0117]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Worrall et al. (US 2016/0142856), hereinafter “Worrall” in view of Suzuki (US 2017/0127236), and further in view of Berger et al. (US 2018/0241981), hereinafter “Berger”, and further in view of Ngo et al. (US 2011/0072020), hereinafter “Ngo”.

Worrall, Suzuki and Berger teach the claimed limitations as stated above. Worrall, Suzuki and Berger do not explicitly teach the following features: regarding claim 3, wherein said at least one device transceiver comprises a cellular network transceiver, said device further comprises a Global Positioning System (GPS) receiver; and 


As to claim 3, Ngo teaches wherein said at least one device transceiver comprises a cellular network transceiver, said device further comprises a Global Positioning System (GPS) receiver (Ngo, Fig. 1, [0034]-[0036], the mobile device includes an RF transceiver chip 170 and a GPS chipset 190); and 
said device uses device location information from said GPS receiver to transmit, using said cellular network transceiver, information pertaining to its device location to said record server (Ngo, Fig. 1, [0034]-[0036], [0042], Fig. 3, [0045]-[0046], the mobile device obtains its location information based on the signals received at the GPS chipset from GPS satellites, and transmits the location information to a server via the RF transceiver chip 170 and a cellular network).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Worrall, Suzuki and Berger to have the features, as taught by Ngo, in order to improve the responsiveness of an application, executing on a wireless communications device, that utilizes reverse geocoding to provide location descriptions, while also having the effect of diminishing the burden on both device and network resources (Ngo, [0025], [0027]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Worrall et al. (US 2016/0142856), hereinafter “Worrall” in view of Suzuki (US 2017/0127236), and further in view of Berger et al. (US 2018/0241981), hereinafter “Berger”, and further in view of Shamis et al. .

Worrall, Suzuki and Berger teach the claimed limitations as stated above. Worrall, Suzuki and Berger do not explicitly teach the following features: regarding claim 4, wherein said at least one device transceiver comprises an identified device WiFi transceiver; and 
wherein at least some of said plurality of wireless beacons are within a WiFi coverage area of at least one identified WiFi access point; 
wherein at least some of said plurality of large data records linked to said wireless beacon identifiers are further associated with said at least one identified WiFi access point; 
identifying, using said identified WiFi access point, said identified device Wifi transceiver, and any of said device processor and said record server processor, when said at least one device is within a WiFi coverage area of said at least one identified WiFi access point, and using said identification to determine said device location.

As to claim 4, Shamis teaches wherein said at least one device transceiver comprises an identified device WiFi transceiver (Shamis, Fig. 1, Fig. 4, [0043], the wireless device includes a Wi-Fi interface 404); and 
wherein at least some of said plurality of wireless beacons are within a WiFi coverage area of at least one identified WiFi access point (Shamis, Fig. 1, [0049]-[0050], Fig. 9, multiple beacon transmitters are located in a single beacon region that covers all areas served by the Wi-Fi network, where an access point Wi-Fi network is advertised); 
wherein at least some of said plurality of large data records linked to said wireless beacon identifiers are further associated with said at least one identified WiFi access point (Shamis, Fig. 9, [0048]-[0050], the fields in the database entries are associated with the corresponding beacon region identifier and SSID of the access point Wi-Fi network).
(Shamis, [0050]).

Worrall, Suzuki, Berger and Shamis teach the claimed limitations as stated above. Worrall, Suzuki, Berger and Shamis do not explicitly teach the following features: regarding claim 4, identifying, using said identified WiFi access point, said identified device Wifi transceiver, and any of said device processor and said record server processor, when said at least one device is within a WiFi coverage area of said at least one identified WiFi access point, and using said identification to determine said device location.

However, Li teaches identifying, using said identified WiFi access point, said identified device Wifi transceiver, and any of said device processor and said record server processor, when said at least one device is within a WiFi coverage area of said at least one identified WiFi access point (Li, Fig. 3, [0060], [0062], Fig. 7, Fig. 14, the UE establishes a communication with a WLAN AP, where the UE includes the position management subsystem with a management unit and an antenna/transceiver to communicate with the WLAN AP. The UE determines its position information when located in the coverage area of the WLAN AP), and using said identification to determine said device location (Li, Fig. 3, [0060], [0062], Fig. 7, Fig. 14, the UE establishes a communication with a WLAN AP, where the UE includes the position management subsystem with a management unit and an antenna/transceiver to communicate with the WLAN AP. The UE determines its position information when located in the coverage area of the WLAN AP).
(Li, [0005], [0007]).

Claims 7-8, 12, 14-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Worrall et al. (US 2016/0142856), hereinafter “Worrall” in view of Suzuki (US 2017/0127236), and further in view of Berger et al. (US 2018/0241981), hereinafter “Berger”, and further in view of Hwang et al. (US 20158/0150042), hereinafter “Hwang”.

Worrall, Suzuki and Berger teach the claimed limitations as stated above. Worrall, Suzuki and Berger does not explicitly teach the following features: regarding claim 7, further displaying, using said device processor, both at least some data from retrieved large data records and a timer on said GUI; 
said timer reporting data pertaining to elapsed time since a latest retrieved data record was initially displayed on said GUI; 
using said device processor to receive user input from said GUI, along with data pertaining to said elapsed time; and 
using said device processor to transmit said at least said received user input and data pertaining to said elapsed time to an internet server.

As to claim 7, Hwang teaches further displaying, using said device processor, both at least some data from retrieved large data records and a timer on said GUI (Hwang, Fig. 2, [0053], Figs. 3-5, [0065]-[0066], an advertisement video is played in the screen of the mobile terminal 100 along with a UI with a timer, where the mobile terminal includes a processor); 
(Hwang, Fig. 2, [0053], Figs. 3-5, [0065]-[0066], the timer indicates the last time the advertisement was initially played); 
using said device processor to receive user input from said GUI, along with data pertaining to said elapsed time (Hwang, [0049], Fig. 2, [0053], Figs. 3-5, [0065]-[0066], the UI and touch screen in the mobile terminal receives inputs from the user, where the mobile terminal includes the processor. The time in the advertisement video is data received at the processor of the mobile terminal ([0052])); and 
using said device processor to transmit said at least said received user input and data pertaining to said elapsed time to an internet server (Hwang, [0049], Fig. 2, [0053], Figs. 3-5, [0065]-[0066], the mobile terminal includes the processor and communication circuit, where a user performs a selection on the displayed advertisement and then receives a page associated with the advertiser 110 and the selection in the advertisement (i.e. selecting a hyperlink). Fig. 13, [0077], Fig. 14, [0084], additionally, the timer of the advertisement video is used to skip or remove the video title and UI).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Worrall, Suzuki and Berger to have the features, as taught by Hwang, in order to enable an advertiser to achieve a relatively high advertising effect without obstructing a user in the course of viewing a moving picture (Hwang, [0009]-[0010]).

Worrall, Suzuki and Berger teach the claimed limitations as stated above. Worrall, Suzuki and Berger do not explicitly teach the following features: regarding claim 8, wherein said at least some data from retrieved large data records include at least one parameter; and 


As to claim 8, Hwang teaches wherein said at least some data from retrieved large data records include at least one parameter (Hwang, [0049], Fig. 2, [0053], Figs. 3-5, [0065]-[0066], Fig. 12, [0073], different information and data is presented in the UI which corresponds to the advertisement video, such as timer, video title, UI, close UI, advertisement screen and skip UE); and 
using any of said device processor and a record server processor to increase or decrease said at least one parameter according to said elapsed time (Hwang, [0049], Fig. 2, [0053], Figs. 3-5, [0065]-[0066], Fig. 12, [0073], based on the timer, the advertisement video, video title, screen and skip UI are removed from the screen).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Worrall, Suzuki and Berger to have the features, as taught by Hwang, in order to enables an advertiser to achieve a relatively high advertising effect without obstructing a user in the course of viewing a moving picture (Hwang, [0009]-[0010]).

As to claim 12, Worrall teaches a method of delivering data to a graphical user interface (GUI) of a handheld computerized device (Worrall, Fig. 1, Figs. 4A-B, Fig. 6, Fig. 10, Fig. 12, [0085] ln 1-5, a method for triggering an audio and visual presentation on a user device comprising a display with user input interface), said method comprising: 
transmitting, using a plurality of wireless beacons, each disposed at a beacon location within a beacon field, each comprising a beacon short-range wireless transmitter, a wireless beacon identifier to beacon areas local to each said beacon location (Worrall, Fig. 1, [0043], Fig. 3, [0048], [0055]-[0058], Figs. 4A-B, [0059]-[0062], Fig. 6, Fig. 10, Fig. 12, [0085], a beacon module transmits a Bluetooth LE advertisement in a predetermined region, where there are multiple beacon modules at different locations within a particular store, theme park, attraction, floor or building. The beacon modules include a beacon TX/RX 155 and antenna 160 for transmitting their corresponding beacons within their range (i.e. 12 feet region) ([0043], [0063]). The Bluetooth LE advertisement includes multiple beacons, each one having ID information and unique data carried in the respective payloads of the beacons which are used to identify the beacons (Fig. 2, [0027] ln 6-19, [0071] ln 5-7)); 
receiving, using said device, said wireless beacon identifiers when said device has a device location that is within said beacon areas (Worrall, [0027] ln 6-19, Fig. 1, [0043], Fig. 3, [0048], [0055]-[0058], Figs. 4A-B, [0059]-[0062], Fig. 6, [0074], Fig. 10, [0082], Fig. 12, [0085]-[0086], the user device receives the different beacons as the user device moves to different regions with corresponding beacon modules, where each beacon includes the ID information and unique data carried in the respective payloads of the beacons which are used to identify the beacons); 
wherein said device comprises a device processor, device memory; at least one device transceiver; and a GUI (Worrall, Fig. 1, [0039]-[0042], the user device includes a processor, 110, memory 115, Beacon TX/RX 130, antenna 135 and display 125); 
wherein said device memory comprises a memory cache comprising a first plurality of data records linked to said wireless beacon identifiers (Worrall, Fig. 1, [0040], [0057], [0062], Fig. 10, [0082], Fig. 12, [0087], [0089], the beacon application uses the information obtained from the beacon received from the beacon module to provide the user device display and user with a predefined audio or visual experience. The beacon application has a predefined correspondence between the information in the beacons and the audio and visual experience to be presented to the user device display and user); 
(Worrall, Fig. 1, [0040], [0057], [0062], Fig. 10, [0082], Fig. 12, [0087], [0089], the memory 115 includes the beacon application which comprises the audio and visual experience to be presented via the user device display to the user. The visual presentation comprises a video played on the user device’s display); 
wherein said beacon field comprises at least one plurality of wireless beacons that are identified by said wireless beacon identifiers (Worrall, Fig. 1, Fig. 2, [0027] ln 6-19, [0043], Fig. 3, [0048], [0055]-[0058], Figs. 4A-B, [0059]-[0062], [0071] ln 5-7, Fig. 6, Fig. 10, Fig. 12, [0085], the beacon module transmits the Bluetooth LE advertisement in the predetermined region, where there are multiple beacon modules at different locations within the particular store, theme park, attraction, floor or building. The Bluetooth LE advertisement includes multiple beacons, each one having ID information and unique data carried in the respective payloads of the beacons which are used to identify the beacons); 
retrieving, using said device processor and received wireless beacon identifiers, those large data records linked to said received wireless beacon identifiers, and displaying at least some data from retrieved large data records on said GUI (Worrall, Fig. 1, [0040], [0057], [0062], Fig. 10, [0082], Fig. 12, [0087], [0089], the beacon application uses the information obtained from the beacon received from the beacon module to provide the user device display and user with a predefined audio or visual experience. The beacon application has a predefined correspondence between the information in the beacons and the audio and visual experience to be presented to the user device display and user. The user device display presents the audio and visual experience to the user, and receives inputs from the user).
 
Worrall teaches the claimed limitations as stated above. Worrall does not explicitly teach the following features: regarding claim 12, said data records being large data records with file sizes greater than 100 kilobytes; 

wherein said method overcomes any of slow response times and limited bandwidth by receiving, from said record server, at least some of said large data records into said memory cache in advance of use; 
displaying both at least some data from retrieved large data records on said GUI and a timer on said GUI;
said timer reporting data pertaining to elapsed time since a latest retrieved data record was initially displayed on said GUI; 
using said device processor to receive user input from said GUI, along with data pertaining to said elapsed time; and 
using said device processor to transmit said at least said received user input and data pertaining to said elapsed time to an internet server; 
wherein said at least some data from retrieved large data records include at least one parameter; and 
using any of said device processor and a record server processor to increase or decrease said at least one parameter according to said elapsed time.

However, Suzuki teaches wherein said beacon field comprises at least one plurality of wireless beacons that are both identified by said wireless beacon identifiers and linked to said large data records in a record server (Suzuki, Fig. 1, [0031], Fig. 4, [0049]-[0051], [0060], [0068], [0072], Fig. 7, [0076], Fig. 8, [0084]-[0085], the specific area 1 comprises beacon terminals 10, where the beacon terminals 10 are identified by beacon IDs and linked to corresponding area contents. [0045], the area contents include audio signals. Additionally, [0006] the area contents include data use to present a way to various places to a user who owns the mobile terminal, such as audio, video, etc. The beacons are linked with the corresponding area contents in the contents distribution server 3 with contents storing unit 302, in order to provide the user with contents that correspond to the identified beacon ID); 
wherein said method overcomes any of slow response times and limited bandwidth by receiving, from said record server, at least some of said large data records into said memory cache in advance of use (Suzuki, Fig. 8, [0087]-[0089], [0120], the operation in Fig. 8 improves the responsiveness in receiving contents at the mobile terminal while allowing operation in a network with reduced communications. Fig. 8 shows that the area contents are acquired by the mobile device from previously received and cached area contents, where the area contents are previously received from the area contents distributer of the contents distribution server. [0045], the area contents include audio signals. Additionally, [0006] the area contents include data use to present a way to various places to a user who owns the mobile terminal, such as audio, video, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Worrall to have the features, as taught by Suzuki, in order to improve responsiveness in receiving contents at the mobile terminal, while allowing operation even when network communication is shut down or reducing loads on a network of the system (Suzuki, [0089]).

Worrall and Suzuki teach the claimed limitations as stated above. Worrall and Suzuki do not explicitly teach the following features: regarding claim 12, said data records being large data records with file sizes greater than 100 kilobytes; 
displaying both at least some data from retrieved large data records on said GUI and a timer on said GUI;

using said device processor to receive user input from said GUI, along with data pertaining to said elapsed time; and 
using said device processor to transmit said at least said received user input and data pertaining to said elapsed time to an internet server; 
wherein said at least some data from retrieved large data records include at least one parameter; and 
using any of said device processor and a record server processor to increase or decrease said at least one parameter according to said elapsed time.

However, Berger teaches said data records being large data records with file sizes greater than 100 kilobytes (Berger, abstract, [0006], Figs. 1, 3-4, [0107]-[0108], Fig. 8, [0119]-[0120], videos, audios, commercials are played back at the mobile device based on the location of the mobile device, where the videos/commercials are at least 15 second long and encoded at 0.3 MB/s, which indicate a size of 4.5 MB. Other sizes are disclosed, including 119 MB, 563 MB, 201 MB, and 2 MB. The videos/commercials are downloaded in advance of use at the mobile device with offline cache and non-volatile storage).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Worrall and Suzuki to have the features, as taught by Berger, in order to provide a play out video when the user has limited or no Internet connectivity in its current location, provide to a user a high quality video even if the user only has access to a low-quality network connection, and allow advertisers to target individual users and provide different commercials (Berger, [0029]-[0030], [0117]).


said timer reporting data pertaining to elapsed time since a latest retrieved data record was initially displayed on said GUI; 
using said device processor to receive user input from said GUI, along with data pertaining to said elapsed time; and 
using said device processor to transmit said at least said received user input and data pertaining to said elapsed time to an internet server; 
wherein said at least some data from retrieved large data records include at least one parameter; and 
using any of said device processor and a record server processor to increase or decrease said at least one parameter according to said elapsed time.

However, Hwang teaches displaying both at least some data from retrieved large data records on said GUI and a timer on said GUI (Hwang, Fig. 2, [0053], Figs. 3-5, [0065]-[0066], an advertisement video is played in the screen of the mobile terminal 100 along with a UI with a timer, where the mobile terminal includes a processor);
said timer reporting data pertaining to elapsed time since a latest retrieved data record was initially displayed on said GUI (Hwang, Fig. 2, [0053], Figs. 3-5, [0065]-[0066], the timer indicates the last time the advertisement was initially played); 
using said device processor to receive user input from said GUI, along with data pertaining to said elapsed time (Hwang, [0049], Fig. 2, [0053], Figs. 3-5, [0065]-[0066], the UI and touch screen in the mobile terminal receives inputs from the user, where the mobile terminal includes the processor. The time in the advertisement video is data received at the processor of the mobile terminal ([0052])); and 
using said device processor to transmit said at least said received user input and data pertaining to said elapsed time to an internet server (Hwang, [0049], Fig. 2, [0053], Figs. 3-5, [0065]-[0066], the mobile terminal includes the processor and communication circuit, where a user performs a selection on the displayed advertisement and then receives a page associated with the advertiser 110 and the selection in the advertisement (i.e. selecting a hyperlink). Fig. 13, [0077], Fig. 14, [0084], additionally, the timer of the advertisement video is used to skip or remove the video title and UI); 
wherein said at least some data from retrieved large data records include at least one parameter (Hwang, [0049], Fig. 2, [0053], Figs. 3-5, [0065]-[0066], Fig. 12, [0073], different information and data is presented in the UI which corresponds to the advertisement video, such as timer, video title, UI, close UI, advertisement screen and skip UE); and 
using any of said device processor and a record server processor to increase or decrease said at least one parameter according to said elapsed time (Hwang, [0049], Fig. 2, [0053], Figs. 3-5, [0065]-[0066], Fig. 12, [0073], based on the timer, the advertisement video, video title, screen and skip UI are removed from the screen).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Worrall, Suzuki and Berger to have the features, as taught by Hwang, in order to enables an advertiser to achieve a relatively high advertising effect without obstructing a user in the course of viewing a moving picture (Hwang, [0009]-[0010]).

As to claim 14, Worrall teaches wherein said device further comprises at least one accelerometer and at least one haptic transducer (Worrall, Fig. 10, [0082]-[0083], the user device includes the display with user input interface to make a selection); 
further using said device processor and said haptic transducer to produce at least a transient haptic output triggered by receiving at least some wireless beacon identifiers with large data records in said memory cache, or displaying at least some data from retrieved large data records on said GUI (Worrall, Fig. 1, Fig. 10, [0082]-[0083], the user device with processor and display with user input interface produces an output for the user selection, based on receiving the beacon from the beacon module and displaying to the user a question corresponding to the location information in the beacon); and/or 
further determining, using said device processor and said at least one accelerometer, what type of motion data associated with user movement of said device has occurred.

As to claim 15, Worrall teaches further using said device processor, and user input received from said GUI (Worrall, Fig. 10, [0082]-[0083], the user device includes the display with user input interface to make a selection), to further perform any of: 
a) store at least some data from said retrieved large data records in a separate non-cache portion of said device memory; 
b) hold and continue to display said at least some data from retrieved large data records on said GUI until further user input; 
c) transmit at least some data from said retrieved large data records to an outside device (Worrall, Figs 2-3, Fig. 10, [0082]-[0083], based on the user selection, a subsequent beacon is transmitted with the user selection to the beacon module 1050 and the computing device 1010. The beacon transmitted includes different information, such as user selection, user ID, and other information shown in Figs. 2-3. The user selection is data retrieved from the beacon application to be shown to the user via the display with user input interface);
(Worrall, Figs 2-3, Fig. 10, [0082]-[0083], based on the user selection, a subsequent beacon is transmitted with the user selection to the beacon module 1050 and the computing device 1010. The beacon transmitted includes different information, such as user selection, user ID, and other information shown in Figs. 2-3. The user selection is data retrieved from the beacon application to be shown to the user via the display with user input interface. The computing device 1010 includes a customer experience application 1015 that receives and stores the information received in the beacon from the user device).

Worrall, Suzuki and Berger teach the claimed limitations as stated above. Worrall, Suzuki and Berger do not explicitly teach the following features: regarding claim 18, wherein said device processor is further configured to display both at least some data from retrieved large data records and a timer on said GUI; 
said processor configured to produce timer reporting data pertaining to elapsed time since a latest retrieved data record was initially displayed on said GUI; 
said device processor further configured to receive user input from said GUI, along with data pertaining to said elapsed time; and 
said device processor further configured to transmit said at least said received user input and data pertaining to said elapsed time to an internet server.

As to claim 18, Hwang teaches wherein said device processor is further configured to display both at least some data from retrieved large data records and a timer on said GUI (Hwang, Fig. 2, [0053], Figs. 3-5, [0065]-[0066], an advertisement video is played in the screen of the mobile terminal 100 along with a UI with a timer, where the mobile terminal includes a processor); 
said processor configured to produce timer reporting data pertaining to elapsed time since a latest retrieved data record was initially displayed on said GUI (Hwang, Fig. 2, [0053], Figs. 3-5, [0065]-[0066], the timer indicates the last time the advertisement was initially played); 
said device processor further configured to receive user input from said GUI, along with data pertaining to said elapsed time (Hwang, [0049], Fig. 2, [0053], Figs. 3-5, [0065]-[0066], the UI and touch screen in the mobile terminal receives inputs from the user, where the mobile terminal includes the processor. The time in the advertisement video is data received at the processor of the mobile terminal ([0052])); and 
said device processor further configured to transmit said at least said received user input and data pertaining to said elapsed time to an internet server (Hwang, [0049], Fig. 2, [0053], Figs. 3-5, [0065]-[0066], the mobile terminal includes the processor and communication circuit, where a user performs a selection on the displayed advertisement and then receives a page associated with the advertiser 110 and the selection in the advertisement (i.e. selecting a hyperlink). Fig. 13, [0077], Fig. 14, [0084], additionally, the timer of the advertisement video is used to skip or remove the video title and UI).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Worrall, Suzuki and Berger to have the features, as taught by Hwang, in order to enables an advertiser to achieve a relatively high advertising effect without obstructing a user in the course of viewing a moving picture (Hwang, [0009]-[0010]).


wherein any of said device processor and a record server processor are configured to increase or decrease said at least one parameter according to said elapsed time.

As to claim 19, Hwang teaches wherein said at least some data from retrieved large data records include at least one parameter (Hwang, [0049], Fig. 2, [0053], Figs. 3-5, [0065]-[0066], Fig. 12, [0073], different information and data is presented in the UI which corresponds to the advertisement video, such as timer, video title, UI, close UI, advertisement screen and skip UE); and 
wherein any of said device processor and a record server processor are configured to increase or decrease said at least one parameter according to said elapsed time (Hwang, [0049], Fig. 2, [0053], Figs. 3-5, [0065]-[0066], Fig. 12, [0073], based on the timer, the advertisement video, video title, screen and skip UI are removed from the screen).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Worrall, Suzuki and Berger to have the features, as taught by Hwang, in order to enables an advertiser to achieve a relatively high advertising effect without obstructing a user in the course of viewing a moving picture (Hwang, [0009]-[0010]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Worrall et al. (US 2016/0142856), hereinafter “Worrall” in view of Suzuki (US 2017/0127236), and further in view of Berger et al. (US 2018/0241981), hereinafter “Berger”, and further in view of Hwang et al. (US .

Worrall and Hwang teach the claimed limitations as stated above. Worrall and Hwang do not explicitly teach the following features: regarding claim 13, further transmitting, using said device, information pertaining to its device location to a record server, said record server comprising a record server processor and record server memory; 
said record server memory comprising a second plurality of large data records linked to said wireless beacon identifiers; 
said second plurality of large data records linked to said wireless beacon identifiers and said wireless beacon identifiers are further linked according to their beacon field; 
matching, using said record server processor, said information pertaining to said device location with said beacon field, and using matches to control transmitting, using said record server processor, of any matching large data records and linked wireless beacon identifiers to said device; and 
storing, using said device processor, at least some large data records and linked wireless beacon identifiers in said memory cache; wherein any of: 
a) said at least one device transceiver comprises a cellular network transceiver, said device further comprises a Global Positioning System (GPS) receiver; and said device uses device location information from said GPS receiver to transmit, using said cellular network transceiver, information pertaining to its device location to said record server; 
b) said at least one device transceiver comprises an identified device WiFi transceiver; and 
wherein at least some of said plurality of wireless beacons are within a WiFi coverage area of at least one identified WiFi access point; 

identifying, using said identified WiFi access point, said identified device Wifi transceiver, and any of said device processor and said record server processor, when said at least one device is within a WiFi coverage area of said at least one identified WiFi access point, and using said identification to determine said device location; 
c) wherein said plurality of wireless beacons further comprises at least one device location identifier wireless beacon configured to transmit its device location wireless beacon identifier; 
said record server memory stores an association between said device location wireless beacon identifier and at least some other wireless beacons; 
further receiving, using said device, said at least one device location wireless beacon identifier, and transmitting at least portions of said at least one device location wireless beacon identifier to said record server as information pertaining to said device location.

As to claim 13, Suzuki teaches further transmitting, using said device, information pertaining to its device location to a record server (Suzuki, Fig. 1, Fig. 8, [0080]-[0081], [0084], the area contents acquisition controller 203 in the mobile device 2 sends a request to the area contents distributer 304 in the contents distribution server 3, where the request includes an area ID where the mobile device has entered), said record server comprising a record server processor and record server memory (Suzuki, Fig. 1, Fig. 4, [0049]-[0051], Fig. 7, [0074]-[0077], the contents distribution server includes a CPU, ROM, RAM, HDD, storage unit, etc.); 
said record server memory comprising a second plurality of large data records linked to said wireless beacon identifiers (Suzuki, Fig. 1, Fig. 4, [0049]-[0051], [0068], [0072], Fig. 8, [0084], the contents storing unit stores the area contents and beacon data. As shown in tables 3 and 4, the area contents and beacon data include a link between area map URL and beacon IDs. [0045], the area contents include audio signals. Additionally, [0006] the area contents include data use to present a way to various places to a user who owns the mobile terminal, such as audio, video, etc. The beacons are linked with the corresponding area contents in order to provide the user with contents that correspond to the identified beacon ID); 
said second plurality of large data records linked to said wireless beacon identifiers and said wireless beacon identifiers are further linked according to their beacon field (Suzuki, Fig. 1, Fig. 4, [0049]-[0051], [0068], Table 3, [0069], [0072], Fig. 8, [0084], Table 4, as shown in Tables 3 and 4, the area map URL and beacon IDs are linked to an area ID. [0045], the area contents include audio signals. Additionally, [0006] the area contents include data use to present a way to various places to a user who owns the mobile terminal, such as audio, video, etc.); 
matching, using said record server processor, said information pertaining to said device location with said beacon field, and using matches to control transmitting, using said record server processor, of any matching large data records and linked wireless beacon identifiers to said device (Suzuki, Fig. 1, Fig. 4, Fig. 7, Fig. 8, [0084], the area contents distributer of the contents distribution server, with CPU, receives the request from the mobile terminal and sends back to the mobile terminal area contents corresponding to the received area ID where the mobile terminal has entered. [0045], the area contents include audio signals. Additionally, [0006] the area contents include data use to present a way to various places to a user who owns the mobile terminal, such as audio, video, etc.); and 
storing, using said device processor, at least some large data records and linked wireless beacon identifiers in said memory cache (Suzuki, Fig. 1, Fig. 6, Fig. 8, [0084]-[0085], Table 3, the area contents acquisition controller 203 acquires the area contents transferred by the area contents distributor and stores the area contents in the area contents storing unit).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Worrall, Berger and Hwang to have the (Suzuki, [0089]).

Worrall, Suzuki, Berger and Hwang teach the claimed limitations as stated above. Worrall, Suzuki, Berger and Hwang do not explicitly teach the following features: regarding claim 13, wherein any of: 
a) said at least one device transceiver comprises a cellular network transceiver, said device further comprises a Global Positioning System (GPS) receiver; and said device uses device location information from said GPS receiver to transmit, using said cellular network transceiver, information pertaining to its device location to said record server; 
b) said at least one device transceiver comprises an identified device WiFi transceiver; and 
wherein at least some of said plurality of wireless beacons are within a WiFi coverage area of at least one identified WiFi access point; 
wherein at least some of said plurality of large data records linked to said wireless beacon identifiers are further associated with said at least one identified WiFi access point; 
identifying, using said identified WiFi access point, said identified device Wifi transceiver, and any of said device processor and said record server processor, when said at least one device is within a WiFi coverage area of said at least one identified WiFi access point, and using said identification to determine said device location; 
c) wherein said plurality of wireless beacons further comprises at least one device location identifier wireless beacon configured to transmit its device location wireless beacon identifier; 
said record server memory stores an association between said device location wireless beacon identifier and at least some other wireless beacons; 


However, Ngo teaches wherein any of: 
a) said at least one device transceiver comprises a cellular network transceiver, said device further comprises a Global Positioning System (GPS) receiver (Ngo, Fig. 1, [0034]-[0036], the mobile device includes an RF transceiver chip 170 and a GPS chipset 190); and 
said device uses device location information from said GPS receiver to transmit, using said cellular network transceiver, information pertaining to its device location to said record server (Ngo, Fig. 1, [0034]-[0036], [0042], Fig. 3, [0045]-[0046], the mobile device obtains its location information based on the signals received at the GPS chipset from GPS satellites, and transmits the location information to a server via the RF transceiver chip 170 and a cellular network); 
b) said at least one device transceiver comprises an identified device WiFi transceiver; and 
wherein at least some of said plurality of wireless beacons are within a WiFi coverage area of at least one identified WiFi access point; 
wherein at least some of said plurality of large data records linked to said wireless beacon identifiers are further associated with said at least one identified WiFi access point; 
identifying, using said identified WiFi access point, said identified device Wifi transceiver, and any of said device processor and said record server processor, when said at least one device is within a WiFi coverage area of said at least one identified WiFi access point, and using said identification to determine said device location; 

said record server memory stores an association between said device location wireless beacon identifier and at least some other wireless beacons; 
further receiving, using said device, said at least one device location wireless beacon identifier, and transmitting at least portions of said at least one device location wireless beacon identifier to said record server as information pertaining to said device location.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Worrall, Suzuki, Berger and Hwang to have the features, as taught by Ngo, in order to improve the responsiveness of an application, executing on a wireless communications device, that utilizes reverse geocoding to provide location descriptions, while also having the effect of diminishing the burden on both device and network resources (Ngo, [0025], [0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ciecko U.S. Patent No. 10,034,142 – Media content delivery system and method.
Mendelson U.S. Patent Application Pub. No. 2007/0001904 – System and method navigating indoors and outdoors without GPS utilizing a network of sensors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473